Citation Nr: 0001619	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-08 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for chronic low 
back strain, evaluated as 20 percent disabling prior to 
January 21, 1998.

2.  Entitlement to an increased evaluation for chronic low 
back strain with degenerative disc disease, evaluated as 40 
percent disabling on and after January 21, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to March 
1961.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which continued a 20 percent 
evaluation for chronic low back strain.  The veteran appealed 
the decision to the Board which remanded the case to the RO 
in October 1998 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.

The Board notes that in May 1998, after the initiation of 
this appeal, the RO granted an increased rating for the 
veteran's low back strain to 40 percent, effective on and 
after January 21, 1998.  In March 1999 the RO recharacterized 
the disorder as chronic low back strain with degenerative 
disc disease.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Prior to January 21, 1998, the veteran's service-
connected chronic low back disorder was manifested by severe 
disability including additional functional impairment due to 
pain.

3.  On and after January 21, 1998, the veteran's service-
connected chronic low back disorder was manifested by 
pronounced disability including additional functional 
impairment due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for chronic low 
back strain prior to January 21, 1998, have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (1999).

2.  The criteria for a 60 percent evaluation for chronic low 
back strain with degenerative disc disease on and after 
January 21, 1998, have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO improperly denied the 
benefit sought on appeal.  He maintains that he is entitled 
to at least a 60 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293 (1999), the provision pertaining to 
invertebral disc syndrome.  He asserts that the current 40 
percent rating does not accurately reflect symptomatology due 
to his service-connected back disorder and that the disorder 
caused intervertebral disc disease sufficiently severe to 
warrant an increased evaluation.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for lumbosacral strain in 
June 1964.  The RO assigned a 10 percent disability rating 
under DC 5295.  In December 1994 the RO increased the rating 
to 20 percent pursuant to the same DC.  In July 1997 the RO 
recharacterized the disorder as chronic low back strain and 
continued the 20 percent rating pursuant to the same DC.  In 
May 1998 the RO increased the rating effective January 21, 
1998, to 40 percent pursuant to DC 5293.  In March 1999 the 
RO recharacterized the disorder as chronic low back strain 
with degenerative disc disease and continued the 40 percent 
disability rating pursuant to the same DC.

Lower back disorder before January 21, 1998

The veteran underwent two VA examinations in the 1960s and 
one in the 1980s, all of which confirmed a mild lower back 
disorder including muscle spasm.  Reports of examination in 
June 1964, July 1969 and August 1988 all note the veteran's 
complaints of lower back pain upon exertion and diagnose 
chronic lumbar strain.  However, in a November 1988 written 
statement the veteran reported that his lower back symptoms 
had worsened to the extent that he took early retirement from 
his civil service job.  He complained of not being able to 
bend for more than a few minutes without stiffness.

A VA spinal examination in December 1994 noted the veteran's 
reports that constant lower back discomfort, including 
stiffness upon bending, inhibited his daily work and leisure 
activities and rendered him unable to drive for more than 
about 15 minutes without resting his back.  The examination 
report included objective evidence of lower back pain and 
muscle spasm upon motion and a range of motion of 90 degrees 
forward flexion, 15 degrees backward extension, 15 degrees 
left lateral flexion, 20 degrees right lateral flexion, 35 
degrees left rotation and 40 degrees right rotation.  There 
was no evidence of neurological involvement, fixed deformity 
or postural abnormality.  The diagnosis was chronic low back 
strain.

The veteran underwent private examinations and tests in 1996 
and 1997.  Dr. John Fuhrman, M.D., a private physician who 
examined the veteran in July 1996 noted moderate paraspinal 
spasm in the lumbosacral area and impaired range of motion 
secondary to pain and spasm but no sciatic pathology.  On 
recheck, however, it was reported that the veteran did have 
evidence of diminished pinprick in the first web space and 
lateral border of the right foot.  A private magnetic 
resonance imaging (MRI) study in March 1997 found disc 
desiccation at the L4-L5 and L5-S1 levels which contributed 
significantly to foraminal compromise.  There was no evidence 
of disc herniation and no mention of neurological 
involvement.  The diagnosis was lower back disc desiccation 
and facet hypertrophy resulting in moderate narrowing of the 
bilateral intervertebral foramina.  Dr. Fuhrman reviewed the 
MRI findings in March 1997 and determined that the veteran 
had some spinal stenosis and degenerative changes.

A May 1997 VA spinal examination found pain upon motion and 
limitation of motion measured at 70 degrees forward flexion, 
10 degrees backward extension, 45 degrees left and right 
lateral flexion, and 40 degrees left and right rotation.  The 
examination report also noted normal back musculature and 
posture, and no fixed deformities or evidence of neurological 
pathology.

Under 38 C.F.R. § 4.71a, DC 5295, a 40 percent rating is 
warranted for severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  There is no 
medical evidence of listing of the spine or a positive 
Goldthwait's sign.  Although the evidence establishes some 
osteo-arthritic changes, some loss of lateral motion and 
narrowing or irregularity of joint spaces, examinations also 
disclosed no more than moderate limitation of forward bending 
measured at between 70 and 90 degrees, normal musculature and 
no notation of abnormal mobility on forced motion.  
Therefore, medical evidence does not objectively confirm 
symptomatology warranting a rating in excess of 20 percent 
under DC 5295.

The Board also has considered whether a higher rating was 
warranted under other provisions or diagnostic codes.  
Because there was no evidence of a vertebral fracture or 
ankylosis of the spine DCs 5285, 5286 and 5289 are not 
applicable.  However, the Board also notes the veteran's 
complaints of virtually constant pain and his early 
retirement from his civil service job in addition to medical 
evidence confirming motion of the lumbar spine limited by 
pain.  In this regard the Board acknowledges that functional 
loss due to pain supported by adequate pathology is 
recognized as resulting in disability.  The Board recognizes 
that there are situations in which the application of 38 
C.F.R. §§ 4.40, 4.45, or 4.59 is warranted to evaluate the 
existence of functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the veteran's joints when the rating code under 
which the veteran is rated does not contemplate these 
factors.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  The Board observes that 
there is evidence of low back pain and resulting additional 
functional loss in this case such that the Board finds that 
the demonstrated symptomatology more nearly approximates that 
of severe lumbosacral strain as contemplated by DC 5295.  
Accordingly, the Board concludes that with application of the 
provisions of 38 C.F.R. § 4.40, a 40 percent disability 
evaluation is warranted in this case.  See 38 C.F.R. §§ 4.3, 
4.7.

Lower back disorder on and after January 21, 1998

Also associated with the claims file is a January 23, 1998 
letter from Dr. Fuhrman and a January 21, 1998, letter from 
Randall Hendricks, M.D., another private physician who 
examined and treated the veteran's lower back.  These letters 
appear to objectively document recently worsened lower back 
symptomatology including manifestations consistent with 
intervertebral disc syndrome.  Dr. Fuhrman's letter notes 
examination findings consistent with a diagnosis of "spinal 
stenosis and intervertebral disc syndrome, supported by 
complaints of unremitting back pain, muscle spasm and 
diminished pin prick in the first web space and the lateral 
border of the right foot."  The letter further notes a 
diagnostic impression of facet hypertrophy and disc 
desiccation at L5-S1, incidental disc desiccation at L4-L5, 
and intervertebral disc syndrome.  Dr. Hendricks' letter 
notes substantially restricted lumbar range of motion and 
symmetrically reduced reflexes, but no hard sensory or motor 
deficits.  X-ray analysis disclosed spondylosis and bulging 
discs at L4-L5 and L5-S1 but no obvious disc herniation with 
an extended fragment.  Dr. Hendricks recommended that the 
veteran undergo several tests to determine the severity of 
his disability.  To determine whether the veteran had 
peripheral neuropathy, the doctor recommended that the 
veteran undergo an electromyograph (EMG) and nerve conduction 
study of the veteran's bilateral lower extremities.  The 
doctor also recommended a lumbar myelogram and enhanced CT 
scan.  It is unclear as to whether this additional testing 
was accomplished.

Upon review of this additional evidence, in May 1998 the RO 
increased the rating for the veteran's chronic low back 
strain to 40 percent pursuant to DC 5293, effective from 
January 21, 1998, the date of Dr. Hendricks' letter.  
Although the RO did not recharacterize the veteran's low back 
disability to include intervertebral disc syndrome until 
March 1999, it appears that in May 1998 the RO had conceded 
that the veteran's intervertebral disc syndrome was part of 
his service-connected chronic low back disorder.

A February 1999 VA spinal examination report notes the 
veteran's complaints of constant lower back and stiffness 
exacerbated by prolonged periods of standing and by normal 
household chores.  He also reported leg pain, often at night, 
which precluded walking more than a quarter-mile, and denied 
that he would be able to lift more than 25 pounds without 
difficulty.  After reviewing the claims file, the physician 
who examined the veteran confirmed back and lower extremity 
pain and fatigue responsible for moderate functional loss.  
Other objective findings included a range of motion measured 
at 30 degrees left and right rotation, 38 degrees left and 39 
degrees right lateral flexion, 30 degrees extension and 78 
degrees flexion with all movements slow and painful, 2+ 
dorsalis pedis and posterior tibial pulses, no peripheral 
edema, slightly less than 2+ but equal tendon reflexes, 2+ 
ankle jerk bilaterally, no back spasm, good motor function in 
all areas, fairly good pinprick sensation, increased right 
foot vibratory sensation compatible with the L5 distribution, 
no ataxia or incoordination and no weakened back movements.  
Diagnoses included degenerative disc disease of the 
lumbosacral spine, right lumbar radiculopathy which the 
examiner identified as analogous to sciatic neuropathy, and 
moderate functional loss due to pain and fatigue.

There are several written statements from the veteran and his 
daughter-in-law associated with the claims file.  In May 1998 
the veteran stated, in essence, that for many years his back 
disorder had not been unduly debilitating because he had a 
sedentary job.  However, as the pain worsened he found 
himself unable to comfortably accomplish routine personal 
hygiene and daily household chores.  In April 1999 the 
veteran complained that his accustomed week-long flare-ups of 
lower back pain had expanded to six weeks and now included 
leg muscle stiffness and numbness for which he needed 
increasing assistance from family members.  A contemporaneous 
written statement from the veteran's daughter-in-law confirms 
the veteran's reports of incapacity due to increasing pain.

Under DC 5293, pertaining to intervertebral disc syndrome, a 
60 percent rating is warranted for a pronounced disability 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief; a 40 percent rating is warranted for severe 
disability including recurring attacks and intermittent 
relief.

The veteran's February 1999 radiculopathy diagnosis indicates 
some neurological impairment attributable to chronic low back 
strain with degenerative disc disease.  Although there is 
evidence of spasm and characteristic pain, there is no 
evidence of absent "ankle jerks" and it is arguable as to 
whether the other demonstrated symptomatology as set forth 
above is shown to be sufficiently pronounced to indicate a 
level of disability which warrants a maximum 60 percent 
rating under DC 5293.  However, as above, the Board notes the 
veteran's complaints of constant pain and medical evidence 
confirming functional loss due to pain and fatigue described 
as either moderate in degree or as substantially restricted 
range of motion.  Accordingly, the Board finds that the 
demonstrated symptomatology more nearly approximates that of 
pronounced intervertebral disc disability as contemplated by 
DC 5293 and concludes that a 60 percent disability evaluation 
is warranted in this case.  See DeLuca v. Brown, 8 Vet. App. 
at 204-7; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59.

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  
However, there is no evidence that the service-connected 
disorder encompasses residuals of a vertebral fracture (DC 
5285), or complete bony fixation of the spine (DC 5286) or 
unfavorable ankylosis of the lumbar spine (DC 5289), so 
evaluation under these provisions is inappropriate.

In consideration of the foregoing, the Board finds that the 
preponderance of the evidence of record supports a 40 percent 
evaluation for the veteran's low back disorder prior to 
January 21, 1998 and for a 60 percent evaluation thereafter.  
These decisions are based solely upon the provisions of the 
Rating Schedule.  The Board finds that the record does not 
establish that scheduler criteria are inadequate to evaluate 
the veteran's disability.  There is no showing that the 
disability under consideration has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitated frequent periods of 
hospitalization so as to render the scheduler standards 
inadequate and to warrant assignment of an extra-scheduler 
evaluation.  In fact, the increased disability evaluations 
granted pursuant to this decision recognize that the veteran 
has a pronounced back disability and considers his early 
retirement from employment because of his back disorder as 
noted in the record.  Thus, in the absence of an exceptional 
or unusual disability picture, the Board finds that that 
remand for compliance with the procedures for assignment of 
an extra-scheduler evaluation is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Subject to the provisions governing the payment of monetary 
benefits, an evaluation of 40 percent for chronic low back 
strain prior to January 21, 1998 is granted.

Subject to the provisions governing the payment of monetary 
benefits, an evaluation of 60 percent for chronic low back 
strain with degenerative disc disease on and after January 
21, 1998 is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

